Citation Nr: 0427456	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-01 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for chondromalacia, status-post anterior cruciate 
ligament reconstruction, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to April 
2000.  This appeal arises from a November 2000 rating 
decision of the Department of Veterans Affairs (VA), Los 
Angeles, California, regional office (RO).  The claims folder 
was subsequently transferred to the St. Petersburg, Florida, 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 20 percent for his 
service-connected chondromalacia, status-post anterior 
cruciate ligament reconstruction, right knee.

Review of the record shows that the veteran has not been 
afforded a VA examination for compensation purposes since the 
initial examination in June 2000 conducted pursuant to his 
claim for service connection.  Such a current examination is 
necessary in order to properly evaluate the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the VA's 
duty to assist includes the procurement and consideration of 
any clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Moreover, the Court has held that, when a veteran-claimant 
alleges that his/her service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

Additionally, the Board notes that while the claims folder 
contains copies of VCAA letters issued pursuant to other 
claims filed by the veteran, he has not been provided a VCAA 
letter addressing the right knee claim.  A proper VCAA letter 
should be provided to the veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an initial disability 
evaluation in excess of 20 percent for 
chondromalacia, status-post anterior 
cruciate ligament reconstruction, right 
knee.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should be scheduled for 
an examination by a VA orthopedist in 
order to determine the nature and 
severity of his service-connected 
chondromalacia, status-post anterior 
cruciate ligament reconstruction, right 
knee.  All right knee pathology 
attributable to the service connected 
disability should be identified.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The 
veteran's right knee should be examined 
for ranges of motion, and the examiner 
should also be asked to include the 
normal ranges of motion of the right 
knee.  Additionally, the examiner 
should be requested to determine 
whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected chondromalacia, 
status-post anterior cruciate ligament 
reconstruction, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
on use.  The examiner should specify 
whether the service-connected 
disability results in instability or 
subluxation, and if so, its severity.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Following the above, the RO should 
re-adjudicate the veteran's claim 
regarding his service-connected 
chondromalacia, status-post anterior 
cruciate ligament reconstruction, right 
knee.  Specifically the RO should 
consider that this case involves the 
initial rating of the veteran's service 
connected disability from May 2000 to 
present and that separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  If the veteran's claim 
remains denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




